Citation Nr: 0706150	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-02 701A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardiovascular 
disability as a result of VA medical treatment in November 
1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

This appeal to the Board of Veterans Appeals (Board) arises 
from a rating action that denied compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
cardiovascular disability as a result of VA medical treatment 
in November 1987.

In December 2003, the veteran at the RO testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

In July 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.

For the reason expressed below, the issue on appeal is being 
remanded to the RO via the Appeal Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant is further 
action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  These provisions 
include enhanced duties to notify and assist claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.  

The Board notes that the claims folder currently at the Board 
does not contain all   11 volumes of the veteran's records.  
Only Volumes 8 through 11 of the claims folder are currently 
of record at the Board.  Under the circumstances, the Board 
finds that RO should associate all 11 volumes of the 
veteran's claims folder with the record, so that the Board 
may review the complete records in connection with this 
appeal.   

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should undertake appropriate 
action to obtain and associate all 11 
volumes of the veteran's complete claims 
folder with the record.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should return the veteran's complete 
claims folder directly to the Board for 
further appellate consideration.  The RO 
needs not readjudicate the claim or issue 
a Supplemental Statement of the Case.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


